                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   GREENVILLE DIVISION


AARON EARL BLANCH                                                                               PLAINTIFF

                                                                                    NO. 4:17CV00149-JMV

NANCY BERRYHILL,
COMMISSIONER OF SOCIAL SECURITY                                                               DEFENDANT


                            ORDER ON PETITION FOR ATTORNEY FEES

        Before the court are Plaintiff’s motion [19] for attorney fees pursuant to the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [21].        For the reasons set out

below, the motion will be granted.

        In these proceedings Plaintiff sought judicial review of the Social Security Commissioner’s final

decision denying a claim for benefits.      By Final Judgment [18] dated July 30, 2018, this court reversed

and remanded this case to the Commissioner for further proceedings.        Plaintiff now seeks attorney fees

in the amount of $5,534.94 for attorney work before this court on the ground that Plaintiff was the

prevailing. Defendant indicates she has no objection to the requested award.

        The court, having thoroughly considered the motion, the response, and the applicable law, finds

the requested award is reasonable, and no special circumstance would make the award unjust.

Additionally, the court finds the award should be made payable to Plaintiff.     See generally Astrue v.

Ratliff, 560 U.S. 586, 130 S. Ct. 2521 (2010).

        THEREFORE, IT IS ORDERED:

        That the Acting Commissioner shall promptly pay to Plaintiff a total of $5,534.94 in attorney fees

for the benefit of counsel for Plaintiff.

        This 18th day of October, 2018.



                                                                     /s/ Jane M. Virden
                                                                     U. S. MAGISTRATE JUDGE
